Citation Nr: 1134428	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  96-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right thumb injury.

2.  Entitlement to service connection for right ear infection.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the course of the appeal, the Veteran moved to North Carolina;  jurisdiction now resides in the Winston-Salem RO.

Procedural history

The Board issued a decision in September 2003, denying each of the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) which, in a June 2006 Memorandum Decision, vacated and remanded the case to the Board.  The Court's decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit) which, in a December 2007 Order, vacated the Court's June 2006 decision and remanded the matter to the Court for further action.  The Court subsequently issued another Memorandum Decision in June 2008 in which the Board's decision was again vacated and remanded.

The Board issued a February 2009 decision that denied all issues on appeal.  The Veteran again appealed to the Court.  Prior to the Court issuing a decision in the case, the Veteran and the Secretary of VA agreed to a Joint Motion for Remand (Joint Motion) which would vacate the Board's February 2009 decision and remand the claims to the Board for compliance with the remand instructions.  In April 2010, the Court granted the Joint Motion and the appeal was returned to the Board for readjudication.

In an October 2010 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a May 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for right ear infection and chronic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

The competent medical evidence of record serves to establish continuity of the Veteran's residuals of right thumb injury following his military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, residuals of a right thumb injury were incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for residuals of a right thumb injury, which he contends were incurred during his active military service.  As indicated above, the issues of entitlement to service connection for right ear infection and chronic headaches will be addressed in the Remand section below.

The Board will discuss certain preliminary matters and then render a decision.



Stegall concerns

In October 2010, the Board remanded the case and ordered VBA to "[a]dvise the Veteran of information and evidence necessary to substantiate a claim for service connection including secondary service connection in accordance with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006)."  The claims were then to be readjudicated.

The Veteran was provided the requisite VCAA notice in March 2011.  The claims were readjudicated in the May 2011 SSOC.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

As indicated above, a VCAA notice letter was sent to the Veteran regarding his service connection claim in March 2011.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has also retained the services of an attorney.  Accordingly, the Board will proceed to a decision.
Relevant law and regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002); 38 C.F.R. § 3.303 (2010).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran asserts entitlement to service connection for residuals of a right thumb injury which was incurred during his military service.  See, e.g., the VA Form 9 dated November 1996.  Specifically, the Veteran argues that during field maneuvers at the Yakima Reservation, he was shown by ordinance personnel how to disarm a primer charge in a 50 caliber bullet when it unexpectedly went off and almost blew his right thumb off.  See id.  The Veteran further stated that he received in-service treatment and "to this day the thumb remains infected and malformed with loss of feeling in it."  See id.

Service treatment records do not document an in-service injury to the right thumb.  However, although there is no documentation of any such symptoms or treatment in the Veteran's service treatment records, the Board recognizes that the Veteran is competent to testify to observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  A review of the record demonstrates little evidence to indicate that the Veteran is unreliable or not credible to provide any such lay evidence concerning in-service symptoms and treatment.  Accordingly, the Board finds the Veteran's contentions concerning in-service injury, symptomatology, and treatment as to his residuals of right thumb injury to be both competent and credible in light of any evidence to the contrary.

The Board further finds that after reviewing the claims folder, service connection may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The Veteran has argued that he experienced residuals of the thumb injury including infection, malformation, and loss of feeling following the in-service explosion which have continued since his discharge.  See, e.g., the VA Form 9 dated November 1996.  The Board has no reason to disbelieve the Veteran's contentions.  As indicated above, while the Board notes that laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the absence of affirmative evidence documenting in-service injury and chronic symptoms is not a basis upon which to reject the Veteran's contentions.  As indicated above, the Board finds the Veteran both competent and credible to offer lay testimony concerning his in-service injury and residual symptomatology.

When viewed as a whole, the evidence illustrates that the Veteran has suffered from residuals of a right thumb injury during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for residuals of right thumb injury is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has a lengthy procedural history.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The evidence of record indicates that the Veteran currently receives Social Security disability benefits.  The Board recognizes that certain SSA decisional documents have been associated with the claims folder.  However, in order to ensure full compliance with the duty to assist, the Board finds that the Veteran's complete SSA records should be requested as such may shed light on the nature and origin of the Veteran's claimed disabilities.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Additionally, the Veteran has asserted that he suffers from chronic headaches and a right ear infection which are the result of his military service.  See the Veteran's claim dated October 1995; see also the VA Form 9 dated November 1996.  As to the headaches, the Board notes that VA treatment records dated February 1995 and July 1997 documented the Veteran's complaint of headaches.  As to the claimed right ear infection, the Veteran has asserted that his right ear was injured by an explosion during an intensive training drill as well as due to noise exposure during his military training.  See the private treatment record dated August 1998; see also the VA Form 9 dated November 1996.  Notably, despite notations concerning the Veteran's report of "ear complaints" there is currently no medical evidence of record which documents a continuing right ear disability to include infection.  Accordingly, there remains a question of diagnosis as to the right ear claim.

There are currently no medical opinions of record concerning whether there is a medical nexus to support his right ear infection and chronic headaches claims.  This case presents certain medical questions concerning nexus and continuity of symptomatology which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claims for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  Any notice from SSA that these records are not available should be noted in the Veteran's claims file.

3. After the above-referenced development has been completed, VBA should schedule the Veteran for VA examinations with examiners of appropriate expertise to determine the nature and etiology of his claimed headaches and right ear disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished and the claims file should be made available to and be reviewed by the examiners in conjunction with the examinations.

a. As to the right ear claim, an examiner should either diagnose or rule out a right ear disability including an infection and any other right ear disorder that the Veteran identifies as pertinent to the claim.  If a right ear disability is diagnosed, the examiner should also provide an opinion as to whether it is at least as likely as not that the right ear disability is due to the Veteran's military service.

b. As to the headaches claim, an examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's headaches are due to his military service.

The reports of these examinations should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiners should also be provided.  If the examiners are unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


